                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

CHRIS RUCKER                                                                             PLAINTIFF

V.                                 NO. 4:19CV00585 JM/PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION1                                                        DEFENDANT

                             RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge James M. Moody, Jr. You may file written objections

to all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Chris Rucker, applied for disability benefits on July 21, 2017,

alleging a disability onset date of November 23, 2016. (Tr. at 10). The application

was denied initially and upon reconsideration Id. After conducting a hearing, the

Administrative Law Judge (“ALJ”) denied Mr. Rucker’s claim. (Tr. at 20). The

1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
Appeals Council denied his request for review. (Tr. at 1). The ALJ=s decision now

stands as the final decision of the Commissioner, and Mr. Rucker has requested

judicial review. For the reasons stated below, the Court should affirm the decision

of the Commissioner.

II. The Commissioner=s Decision:

      The ALJ found that Mr. Rucker had not engaged in substantial gainful activity

since the alleged onset date of November 23, 2016. (Tr. at 12). At Step Two of the

sequential five-step analysis, the ALJ found that Mr. Rucker had the following

severe impairments: prosthetic right eye, loss of vision in the right eye (monocular

vision), congenital cerebral palsy, contractures of right ankle secondary to cerebral

palsy, and status post Achilles tendon lengthening on the right. Id.

      The ALJ found that Mr. Rucker’s impairments did not meet or equal a listed

impairment. Id. Before proceeding to Step Four, the ALJ determined that Mr. Rucker

had the residual functional capacity (“RFC”) to perform work at the sedentary level,

with limitations. (Tr. at 13). He could occasionally use foot pedals and controls, and

he was unable to perform a job that required wide peripheral vision and keen depth

perception. Id.

      The ALJ next found that Mr. Rucker was unable to perform any of his past

relevant work. (Tr. at 19). The ALJ relied on the testimony of a Vocational Expert

("VE") to find that, considering Mr. Rucker's age, education, work experience, and
RFC, jobs existed in significant numbers in the national economy that he could

perform. (Tr. at 20). Therefore, the ALJ found that Mr. Rucker was not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,


                                          3
784 F.3d at 477. The Court has reviewed the entire record, including the briefs, the

ALJ’s decision, and the transcript of the hearing.

      B.    Mr. Rucker=s Arguments on Appeal

      Mr. Rucker contends that substantial evidence does not support the ALJ=s

decision to deny benefits. His only argument is that the ALJ did not give proper

weight to the opinion of treating physician Dr. James Head, M.D. After reviewing

the record as a whole, the Court concludes that the ALJ did not err in denying

benefits.

      Mr. Rucker had cerebral palsy that caused problems in his right foot. He

worked for years as a painter even with problems from cerebral palsy. (Tr. at 13-14).

At clinic appointments, Dr. Head observed only mild swelling and mild tenderness,

with intact sensation and motor strength. (Tr. at 13, 264). Still, he found Mr. Rucker

had severe equinus contracture, which required surgery. (Tr. at 262-263). Mr.

Rucker had Achilles lengthening surgery on November 22, 2016. (Tr. at 256).

Thirteen days after surgery Dr. Head observed that Mr. Rucker was doing well. (Tr.

at 270). He said he should transition to weight-bearing activities and do physical

therapy. (Tr. at 271-273). Dr. Head encouraged active range of motion exercises and

stretching. (Tr. at 273). A physician’s recommendation to exercise suggests that a

claimant has an increased functional capacity. See Moore v. Astrue, 572 F.3d 520,

                                          4
524 (8th Cir. 2009). Mr. Rucker was placed in a walking boot and admitted that he

was much better as a result. (Tr. at 268). He said that physical therapy helped, and

in July 2017, he had excellent plantar flexion with only mild swelling. Mr. Rucker

fractured his toe in April 2017, but a bone scan showed a healing fracture in May

2017. (Tr. at 303-305). By October 2017, Mr. Ricker said he was doing very well.

(Tr. at 316). In general, Mr. Rucker’s treatment was conservative, with orthotics, a

boot, and anti-inflammatories.

      Dr. Head completed a medical source statement in August 2018. (Tr. at 372-

376). He limited Mr. Rucker in his ability to sit, stand, and walk, and said that he

would miss more than four days a month from work. Id. Mr. Rucker argues that the

ALJ should have given this opinion more weight.

      The opinion was on a short checkbox form with little reference to objective

findings. A conclusory checkbox form has little evidentiary value when it cites to no

medical evidence and provides little or no elaboration. Anderson v. Astrue, 696 F.3d

790, 794 (8th Cir. 2012). And it was inconsistent with the improvement noted by Dr.

Head, and Mr. Rucker’s positive response to treatment. Surgery was effective.

Physical therapy helped. Impairments that are controllable or amenable to treatment

do not support a finding of total disability. Mittlestedt v. Apfel, 204 F.3d 847, 852

(8th Cir. 2000). Clinical examinations showed only mild tenderness. And Mr.

                                         5
Rucker could do things like prepare meals, feed his pets, do laundry and dishes, and

shop in stores. (Tr. at 197-199). Such daily activities undermine his claims of

disability. Shannon v. Chater, 54 F.3d 484, 487 (8th Cir. 1995). The ALJ properly

found Dr. Head’s statement to be unpersuasive. (Tr. at 17).

VI.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that Mr.

Rucker was not disabled. The ALJ gave proper weight to the opinion of Dr. Head.

The decision, therefore, should be affirmed. The case should be dismissed, with

prejudice.

      IT IS SO ORDERED this 27th day of March, 2020.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                         6
